MR. JUSTICE GULBRANDSON,
dissenting:
I respectfully dissent.
Section 39-71-603, MCA, reads as follows:
“Notice of injuries other than death to be submitted within sixty days. No claim to recover benefits under the Workers’ Compensation Act, for injuries not resulting in death, may be considered compensable unless, within 60 days after the occurrence of the accident which is cláimed to have caused the injury, notice of the time and place where the accident occurred and the nature of the injury is given to the employer or the employer’s insurer by the injured employee or someone on the employee’s behalf. Actual knowledge of the accident and injury on the part of the employer or the employer’s managing agent or superintendent in charge of the work upon which the injured employee was engaged at the time of the injury is equivalent to notice.”
In the case of Hartl v. Big Sky of Mont., Inc. (1978), 176 Mont. 540, 579 P.2d 1239, this Court construed Section 39-71-603, MCA, and found that, “In the instant case, the information was conveyed to the agents specified in the statute, and they thereby acquired actual knowledge of the accident and the injury.” (emphasis supplied)
In the earlier case of Maki v. Anaconda Copper Min. Co. (1930), 87 Mont. 314, 287 P. 170, the claimant had attempted to present his claim to the company through its claim agent and safety engineer. This Court stated:
*513“Again, the record fails to show that any information imparted by the claimant to the safety engineer was communicated to the ‘employer, managing agent or superintendent.’ Of course, a corporation can only have such actual knowledge as is possessed by its agents, but our statute declares, in this instance, the actual knowledge of what agents shall be deemed the knowledge of the employer.”
“...
“We agree that provisions of the Compensation Act should be given a liberal construction in order to do justice, and, for this reason, we have gone to greater lengths than did his learned counsel in seeking to discover in the record some evidence on which we could say that the claimant showed either timely written notice, or its equivalent of actual knowledge on the part of those persons enumerated in the statute, but have found no evidence on which we can relieve the claimant from the declared result of his own neglect.
“No rule of construction can justify the disregard of the plain mandate of the law. ‘In the construction of a statute the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted, or to omit what has been inserted.’ ” (emphasis supplied)
Here, claimant Ackerman testified regarding a previous injury while employed at Pierce, as follows:
“Q. And in October of 1977, you were off work for approximately a week with a neck injury; is that correct?
“A. Yes.
“Q. And you did not initially report that you’d injured your neck to anyone?
“A. Not that day it happened.
“...
“Q. As a result of that, there was some problem about whether it was an industrial accident?
“A. Right.
“Q. After that, I imagine you were pretty faithful about *514reporting injuries?
“A. I tried to be, yeah.”
The claimant further testified:
(a) That in February, 1979, he hurt his back when a barrel slipped off a pallet and that he reported it to his supervisor;
(b) that in May, 1979, he strained a back muscle lifting bags of sugar, reported it to his supervisor and received benefits;
(c) that in October, 1979, he had stomach pains at work and immediately reported the incident;
(d) that in July, 1980, he pulled a back muscle, reported the incident the same day to his supervisor and received treatments from Dr. Cabberra.
Regarding the December 22, 1980, incident, the claimant testified that he told the company nurse that his back hurt while lifting boxes; that she told him to see his family physician, Dr. Cabberra; that his doctor treated him for approximately two months for an infected prostate; that he was then referred to a urologist who referred the claimant to Dr. Daniels, who recommended exercises and physical therapy; that in June, 1981, the claimant requested a leave of absence from Pierce because he had secured a position as landman with a different company.
In my view, the claimant had knowledge of the required reporting procedures from past personal experience. He neither reported the incident to a specified agent, nor gave notice within sixty days to the employer.
Based upon the facts of this case, and the prior decisions of this Court, I would affirm the decision of the Workers’ Compensation judge.